NO. 07-02-0306-CV

                             IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 SEPTEMBER 5, 2002

                          ______________________________


                            GUY FOGEL, M.D., APPELLANT

                                           V.

                            FABIAN MONTOYA, APPELLEE


                         _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-511,447; HONORABLE J. BLAIR CHERRY, JUDGE

                          _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Guy Fogel, M.D., and appellee, Fabian Montoya filed a Joint Motion to

Dismiss After Settlement on August 26, 2002, averring that they no longer wished to

prosecute this appeal.


      Without passing on the merits of the case, the parties’ joint motion for dismissal is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. All costs having been
paid, no order pertaining to the costs is made. Having dismissed the appeal at the parties’

request, no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                            2